Martin, J.,

delivered the opinion of the court.
This is an action for the price of three slaves, adjudicated to the defendant at the sale of the property of the insolvent. The plaintiffs are appellants in this court, from the judgment of the first District Court, which sustained the claim of the defendant when sued, to be liberated from the payment of. the price of one of the slaves in question, who died of the cholera on the third day after the sale and adjudication of said slave to the defendant..
The defendant and appellee, in his answer to the appeal, prayed to have the original judgment so amended, as to allow him the sum of fifty-three dollars, which he paid for medical services and expenses during the sickness of the slave and her burial.
The slaves mentioned in the petition, it appears, were adjudicated to the defendant in the afternoon of the 22d January, 1834, and delivered into his possession the next . day thereafter. On the day following, to wit, the 24th of January, the slave in question, whose price is withheld by the *63defendant, fell sick and died of cholera the 25tli of the same month, notwithstanding every attention and medical attend-anee was afforded. -
A maladywill be considered incurable, so as to authorise the redhibitory action and rescis** sion of the* sale on the part of the purchaser, when it bailies the efforts of regular medical aidj and death ensues within three days after the sale.
The claim of a purchaser for medical attendance and expenses of burial, incurred in regard to a slave, the sale of which is rescinded on account of a red-hibitory malady, will be allowed and paid by tlie seller.
It has been contended in argument, in this case, that cholera, the malady of which this slave died, is not an incurable disease in its first stages. The court is'of a different opinion; it considers a malady incurable, so far as to authorise the redhibitory action, when it baffles the efforts of regular medical aid, and death ensues, notwithstanding this aid is promptly administered. In this respect, the judgment in the first instance is correct, and the redhibitory action is sustained.
But the District Court, in our opinion, erred in disallowing the defendant’s claim for medical attendance and the expenses of burial. . The sum thus claimed, should have been deducted from that for which judgment was rendered in favor of the plaintiffs.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be annulled, avoided and reversed : and it is further ordered, adjudged and decreed, that the plaintiffs recover from the defendant the sum of nine hundred and fifty-seven dollars, as the balance of the price of the slave Eulalie and her child, Marie Louise, with interest at the rate of five per cent, per annum, from the 2d day of April, 1835; and that, the said slaves bé seized and sold for the payment of said sum, and the costs in the District Court. And it is further ordered, that the sale of the slave Madeleine be rescinded and annulled, and that the plaintiffs and appellants pay the costs of the appeal.